        Case 1:05-cr-00136-SPW Document 96 Filed 06/17/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED STATES OF AMERICA,                       Case No, CR-05-136-BLG-SPW


             Plaintiff,

vs.                                               ORDER TO CONTINUE
                                                 REVOCATION HEARING
MICHAEL J. HOLLIDAY,

             Defendant.



      Defendant Michael J. Holliday having filed an Unopposed Motion to

Continue the Revocation Hearing(Doc. 95), and good cause appearing therefore;

      IT IS HEREBY ORDERED that the revocation hearing presently set for July

9, 2021, at 9:30 a.m., is VACATED.

      IT IS FURTHER ORDERED that the revocation hearing is RESET for

Friday, July 30, 2021 at 10:30 a.in..

      The Clerk ofCourt is directed to notify the parties ofthe making ofthis Order.

      DATED this              of June, 202,^.


                                        SUSAN P. WATTERS
                                        U. S. DISTRICT COURT JUDGE
